USDC IN/ND case 3:19-cv-00678-JD-MGG document 15 filed 04/15/20 page 1 of 6


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 DARYL KEITH BURNETT, JR.,

                      Plaintiff,

                      v.                            CAUSE NO.: 3:19-CV-678-JD-MGG

 J. ANTON, et al.,


                      Defendants.

                                   OPINION AND ORDER

       Daryl Keith Burnett, Jr., a prisoner without a lawyer, filed a complaint (ECF 2) in

the Southern District of Indiana naming thirteen defendants and complaining about

actions taking place at both the Indiana State Prison and Wabash Valley Correctional

Facility. The case was severed, and Burnett’s claims against J. Anton, Warden Ron Neal,

and J. Lyttle were transferred to this district. ECF 1. “A document filed pro se is to be

liberally construed, and a pro se complaint, however inartfully pleaded, must be held to

less stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus,

551 U.S. 89, 94 (2007) (quotation marks and citations omitted). Nevertheless, pursuant to

28 U.S.C. § 1915A, the court must review the merits of a prisoner complaint and dismiss

it if the action is frivolous or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief against a defendant who is immune from such relief.

       On July 13, 2017, Burnett was charged with possessing a controlled substance in

violation of IDOC offense B-202 in case number ISP 17-07-0235. Burnett alleges that he
USDC IN/ND case 3:19-cv-00678-JD-MGG document 15 filed 04/15/20 page 2 of 6


requested that evidence be considered that would have proved his innocence; namely,

video evidence and a witness statement. On July 21, 2017, Disciplinary Hearing Officer

(DHO) J. Anton found Burnett guilty of the charge but did not let him present the

evidence he requested. Burnett was sanctioned with a sixty-day loss of earned credit

time, a demotion in credit class that was suspended, and loss of phone and commissary

privileges. He appealed that finding to Warden Ron Neal unsuccessfully. He also

appealed to Appeal Review Officer J. Lyttle. That appeal was denied on December 14,

2017. Nonetheless, on August 9, 2018, the charge was dismissed, his lost earned credit

time was returned to him, and the matter was expunged from his record. All lost credit

time was restored.

      Burnett asserts a Fourteenth Amendment claim against the defendants for

violating his right to procedural due process with respect to the disciplinary hearing.

“Prison disciplinary proceedings are not part of a criminal prosecution, and the full

panoply of rights due a defendant in such proceedings does not apply.” Wolff v.

McDonnell, 418 U.S. 539, 556 (1974). Nevertheless, “the inmate facing disciplinary

proceedings should be allowed to call witnesses and present documentary evidence in

his defense when permitting him to do so will not be unduly hazardous to institutional

safety or correctional goals.” Id. at 566. The complaint plausibly suggests that DHO J.

Anton denied Burnett his right to present evidence at the disciplinary hearing and that

Warden Neal and Appeal Review Officer J. Lyttle condoned this procedural violation.

Therefore, Burnett may proceed against them.




                                            2
USDC IN/ND case 3:19-cv-00678-JD-MGG document 15 filed 04/15/20 page 3 of 6


       Burnett has also sued J. Anton, Warden Neal, and J. Lyttle because he was placed

in segregation following the incident on July 13, 2017, and he remained there until

February 28, 2019 – well after his disciplinary sanction was vacated. But, the decision to

place Burnett in segregation was not a sanction imposed as a result of the disciplinary

proceedings. Rather, this was a separate decision, and it is unclear from the complaint

who is responsible for it.

       Even if one of the named defendants were responsible for the decision to place

Burnett in segregation, Burnett claims that he was entitled to a review hearing every 90-

days pursuant to IDOC policy. But, a violation of an IDOC policy does not amount to a

constitutional violation. Scott v. Edinburg, 346 F.3d 752, 760 (7th Cir. 2003) (“However,

42 U.S.C. § 1983 protects plaintiffs from constitutional violations, not violations of state

laws or, in this case, departmental regulations and police practices.”). The Constitution

does not create a due process liberty interest in avoiding transfer within a correctional

facility or remaining in the general prison population. See Wilkinson v. Austin, 545 U.S.

209, 222 (2005); Sandin v. Conner, 515 U.S. 472 (1995). Instead, an inmate will be entitled

to due process protections only when the more restrictive conditions pose an “atypical

and significant hardship on the inmate in relation to the ordinary incidents of prison

life.” Sandin, 515 U.S. at 484. After Sandin, inmates have no liberty interest in avoiding

short-term transfer to segregation for administrative, protective, or investigative

purposes, even when they are subjected to harsher conditions as a result. See, e.g.,

Townsend v. Fuchs, 522 F.3d 765, 766 (7th Cir. 2008); Lekas v. Briley, 405 F.3d 602, 608-09

(7th Cir. 2005). However, placement in long-term segregation approaching a year or


                                              3
USDC IN/ND case 3:19-cv-00678-JD-MGG document 15 filed 04/15/20 page 4 of 6


more can implicate a liberty interest, requiring further inquiry into whether the

conditions of confinement impose an atypical, significant hardship. See Marion v.

Columbia Corr. Inst., 559 F.3d 693, 698-99 (7th Cir. 2009) (determination of whether 240

days in segregation imposed an atypical, significant hardship could not be made at the

pleading stage).

       Because Burnett was placed in segregation for nineteen months, the Due Process

Clause was potentially implicated, but even if Burnett suffered an atypical and

significant hardship while in segregation, the due process rights he was entitled to were

very limited. Where such a liberty interest is at stake, an inmate is only entitled to

“some informal, nonadverserial” procedures. See Westefer v. Neal, 682 F.3d 679, 684-85

(7th Cir. 2012.) Informal due process requires “some notice” of the reason for the

inmate’s placement and an opportunity to present his views. Id. The initial placement

review need only take place “within a reasonable time” and the inmate is not entitled to

a hearing, to call witnesses, or to require prison officials to interview witnesses. Id. He is

also not entitled to a written decision describing the reasons for his placement or to a

formal appeal procedure. Id. at 686. He is entitled to periodic review of his placement,

but this process may also be informal and non-adversarial. Id. The frequency of such

review is “committed to the administrative discretion of prison officials.” Id. at 685.

Review “need only be sufficiently frequent that administrative segregation does not

become a pretext for indefinite confinement.” Id. at 686. In short, “the requirements of

informal due process leave substantial discretion and flexibility in the hands of the




                                              4
USDC IN/ND case 3:19-cv-00678-JD-MGG document 15 filed 04/15/20 page 5 of 6


prison administrators.” Id. at 685. Nothing in Burnett’s complaint suggests that he did

not receive the minimal process that he was due.

       Burnett’s complaint also alleges that, while he was in segregation, he was fed

rotten food and denied toilet paper. He alleges that a variety of staff intentionally

caused him to miss calls from his attorney. He alleges that he was denied access to a

legal directory, law library materials, and his personal legal materials. And, he alleges

that the filing of his complaint in this case was delayed due to a lack of adequate law

library access. To the extent that he may be attempting to raise an independent Eighth

Amendment claim based on any of these allegations, he has not linked his allegations to

any defendant that he is proceeding against in this case and therefore cannot proceed

on those claims.

       For these reasons, the court:

       (1) GRANTS Daryl Keith Burnett, Jr., leave to proceed on a Fourteenth

Amendment claim for money damages against J. Anton for violating his right to

procedural due process by preventing him from presenting evidence at the disciplinary

hearing on July 21, 2017, and against Warden Ron Neal, and J. Lyttle for condoning that

violation;

       (2) DISMISSES all other claims;

       (3) DIRECTS the clerk to request Waiver of Service from (and if necessary, the

United States Marshals Service to serve process on) J. Anton, Warden Ron Neal,

and J. Lyttle at the Indiana Department of Correction with a copy of this order and the

complaint (ECF 2), pursuant to 28 U.S.C. § 1915(d);


                                             5
USDC IN/ND case 3:19-cv-00678-JD-MGG document 15 filed 04/15/20 page 6 of 6


       (4) ORDERS the Indiana Department of Correction to provide the United States

Marshal Service with the full name, date of birth, social security number, last

employment date, work location, and last known home address of any defendant

that does not waive service, if it has such information; and

       (5) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), that J. Anton, Warden Ron

Neal, and J. Lyttle respond, as provided for in the Federal Rules of Civil Procedure and

N.D. Ind. L.R. 10-1(b), only to the claim for which the plaintiff has been granted leave to

proceed in this screening order.

       SO ORDERED on April 15, 2020

                                                     /s/JON E. DEGUILIO
                                                 JUDGE
                                                 UNITED STATES DISTRICT COURT




                                             6
